Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on July 12, 2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  The information disclosure statement filed on July 12, 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
Applicant’s amendment filed on September 13, 2021 amends claims 1-3, 5-12, and 14-17.  Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, filed on September 13, 2021, regarding the newly presented claim limitations have been fully considered but are moot as shown in the rejections that follow.  The newly presented claim limitations, which necessitate a new 

Claim Objections
Claims 5, 7, 11-12, and 16 are objected to because of the following informalities:
Regarding claim 5, the word “utilize” should be replaced with “utilizes” in “each server of the plurality of servers utilize a Byzantine fault-tolerant protocol”.
Regarding each of claims 7 and 16, the word “fine-gained” should be replaced with “fine-grained” and “client” should be replaced with “clients” in “fine-grained access control to one or more client”.
In the fifth line of claim 11, the word “sever” should be replaced with “server” in “receiving by each sever of the plurality of servers”.
In the third line of claim 12, the word “sever” should be replaced with “server” in “receiving by each sever of the plurality of servers”.
In the ninth line of claim 12, the word “server” should be replaced with “servers” in “two or more server of the plurality of”.
Appropriate corrections are required.  Examiner will examine the merits of the claims based on the foregoing changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, there is an antecedent basis issue between the fourth and the sixth lines of claim 3.  The sixth line recites “utilizing said decryption shares” while the fourth line recites “receiving a decryption share”.  It is unclear whether a single or multiple decryption share(s) is/are being received and utilized.  
Regarding claim 12, there is an antecedent basis issue between the seventh and ninth lines of claim 12.  The seventh line recites “sending by each server a decryption share to the client” while the ninth line recites “receiving by the client a decryption share from two or more server [sic] of the plurality of servers”.  It is unclear whether a single or multiple decryption share(s) is/are being sent and received.  
Regarding claim 12, there appears to be an antecedent basis issue between the ninth/tenth lines and the third line of claim 12.  The ninth/tenth lines recites “two or more server [sic] of the plurality of servers” while the third line recites “each sever [sic] 
Since the Examiner is unable to determine what each of claims 3 and 12 is directed to, an examination under prior art cannot be performed at this time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) and further in view of Sun (US 10,893,044).
Regarding claim 1, Ebrahimi teaches a selective electronic distribution system, the system comprising: a client from a plurality of clients configured to perform the steps of:  registering with [a plurality of servers,] (see Ebrahimi at [0009] which discloses an authenticating entity of a web server receiving data sent from a device of a user.  Figure 3 illustratively describes a communication network where a client device communicates to the web server.  Examiner maps authenticating entity to the recited server.  Examiner maps device to the recited client.  Also, see Ebrahimi at [0116] which discloses the authenticating entity 810 configured to implement the identity management technology used to perform registration, validation, and/or certification of said registration including sharing an attribute and a corresponding proof of validity of the attribute, (see Ebrahimi at [0009] which discloses that user data sent by the user from device 11 may include newly presented original biometric data and a validating seal associated with the original biometric data.  Examiner maps the original biometric data to the recited attribute and the validating seal to the recited proof of validity.) [and receiving a threshold number of matching replies from two or more servers of said plurality of servers; each server of the plurality of servers] configured to perform the steps of: receiving the attribute and subsequently verifying the attribute, [and sending a response to the client, said response signaling the success of registration] (see Ebrahimi at [0009] disclosing that the authenticating entity of a web server receives data from a device of a user; see Ebrahimi at [0009] which discloses that the method includes verifying the certification of the original biometric data using the certifying seal and the newly presented original biometric.)
receiving a threshold number of matching replies [from two or more servers of said plurality of servers; each server of the plurality of servers] configured to performs the steps of: sending a response to the client, said response signaling the success of registration (see Paulsen at [0040] which discloses that the system facilitates having a message appear on the current webpage the user is on to inform the user whether registration was successful.  Examiner maps the message transmitted to the user as the threshold matching reply from the server, where the information of that message indicating a successful registration is mapped to the recited signaling of the success of registration.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi to include the steps of receiving a threshold number of matching replies from said server, and sending a response to the client, said response signaling the success of registration, as taught by Paulsen.  
One would have been motivated to make such a modification to notify or inform a user as to whether the user has successfully registered or not, as suggested by Paulsen at [0040].  
The modified Ebrahimi does not expressly teach registering with a plurality of servers and receiving a threshold number of matching replies from two or more servers of said plurality of servers, which in a related art, Sun teaches (see Sun at col. 1 line 62 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi to include registering with a plurality of servers and receiving a threshold number of matching replies from two or more servers of said plurality of servers, as taught by Sun.  
One would have been motivated to make such a modification to because security becomes the most important factor that needs to be considered during registration and authentication, as suggested by Sun at col. 1 lines 34-38.
.
 
Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Sun (US 10,893,044) and further in view of Pattanaik et al. (US 2017/0366516).
As for claim 2, the modified Ebrahimi teaches the system according to claim 1 further comprising the client configured to perform the steps of: encrypting a transaction, (see Ebrahimi at [0042] disclosing that embodiments of the present invention provide for being able to authenticate the user whenever the user does any kind of transaction and at [0044] disclosing that to certify a user ID, the raw data (e.g., user ID) is encrypted).
The modified Ebrahimi, does not expressly teach, but in a related art, Pattanaik teaches a transaction having a transaction attribute, sending said transaction to the plurality of servers, (see Pattanaik at [0073] which discloses that the client device 110 sends transaction requests to the transaction management module 310, specifying attributes of the transactions, and at [0075] disclosing that the transaction management module 310 extracts the attributes of the transaction.  Sun at col. 1 line 62 to col. 2 line each server of the plurality of servers configured to additionally perform the steps: receiving said transaction and ordering said transaction with prior transactions, (see Pattanaik, at {0074] which discloses that the transaction management module 310 organizes the received transactions and can assign an order to the transaction such that the transactions are written in a block to the blockchain in their assigned order.  Pattanaik, at [0074], further discloses that, in one embodiment, the transaction management module 310 orders the transactions based on a timestamp associated with each transaction.  Examiner notes that the use of a timestamp orders the transactions with prior transactions.) 
receiving from the two or more servers of the plurality of servers a result, said result including ordered client transaction information; delivering results of said ordering to the client, wherein said ordering results in total order (see Pattanaik at [0074] which discloses that the transaction management module 310 can assign an order to the transactions such that the transactions are written in a block to the blockchain in their assigned order.  Also, Pattanaik, at [0100] discloses that a transaction receipt module generates and transmits a transaction receipt to the client device where the transaction receipt includes the unique transaction request identifier and the hash values representing previous transactions.  Examiner maps transaction receipt to client transaction information.)

One would have been motivated to make such a modification because use of such a transaction receipt reflects the executed transactions to the client device and also verifies all executed transactions, as suggested by Pattanaik at [0095].  
Claim 11 is substantially the same as claim 2 and is therefore rejected under the same rationale as stated for claim 2 above.
Regarding claim 9, the modified Ebrahimi teaches the system of claim 1, wherein prior to sending a response to the client, each server of the plurality of servers additionally orders the attribute, stores the attribute, and subsequently verifies similar ordering with at least one other server within the plurality of servers, wherein said attribute is an attribute of the client (see Pattanaik, at [0074] which discloses that the transaction management module 310 orders the transactions based on a timestamp associated with each transaction.  Pattanaik, at [0075] discloses that the transaction management module extracts attributes of the transaction and that the extracted attributes reflect the details of the executed transaction.  Further, Pattanaik at [0075] discloses that the transaction management module 310 uses the extracted information to identify the appropriate parties.  Examiner notes that the previously stated biometric data, for example, may be used to identify the appropriate parties.  Examiner notes that 
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Sun (US 10,893,044) and further in view of Shtrauch et al. (US 10,764,160).
Regarding claim 4, the modified Ebrahimi does not expressly teach, but in a related art Shtrauch teaches the system according to claim 1, further comprising wherein said plurality of clients includes a subset of at least one subscriber and at least one publisher (see Shtrauch, at col. 3 lines 12-17, which discloses that blockchain system may include a distributed publish-subscribe mechanism that enables any member of the blockchain system to subscribe to any type of published events and receive notifications accordingly, as well as provide the participants with an interface to publish the events.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include wherein said plurality of clients includes a subset of at least one subscriber and at least one publisher, as taught by Shtrauch.
One would have been motivated to make such a modification because the system disclosed by Shtrauch exposes all relevant information from the open and rd party entities to leverage this information and enhance system functionality, as suggested by Shtrauch at col. 1, lines 57-60.  
Claim 13 is substantially the same as claim 4 and is therefore rejected under the same rationale as stated for claim 4 above.
As for claim 5, the modified Ebrahimi teaches the system according to claim 4, further comprising the publisher additionally configured to perform the step: advertising a publication type; (See Shtrauch, at the Abstract, which discloses that the system may send at least one notification to one or more second entities indicating that the information has been published to the blockchain system for accessing by the one or more second entities.  See Shtrauch, at col. 3, lines 15-16, which discloses that the blockchain system may include a distributed publish-subscribe mechanism that enables any member of the blockchain system to subscribe to any type of published events and receive notifications accordingly; also, see Shtrauch, at col. 19 lines 25-28, which discloses that a CSP publishes a bid for VNFs and that a VNF bid transaction is added to the blockchain ledger.  Shtrauch also discloses that a notification is sent to all relevant bid subscribers regarding a VNF bid.  Examiner maps the notification(s) to advertising.  Examiner maps the bid to the recited publication and VNF to the recited publication type.); each server of the plurality of servers utilizes a Byzantine fault-tolerant protocol and are additionally configured to perform the steps: broadcasting to the subscriber the publication type, (see Ebrahimi at [0037] which discloses that the receiving from the subscriber at least one subscription interest, (see Shtrauch, at col. 19 lines 29-30 which discloses that the VNF vendor responds to a VNF bid with proposals; Examiner maps the proposals to the at least one subscription interest); and ordering and storing said at least one subscription interest (see Shtrauch at col. 19 lines 28-31 which discloses that a notification is sent to all relevant bid subscribers, that the VNF vendors respond to the bid with proposals, that the CSP evaluates the proposals, and that the CSP sends a VNF signature to a certifier for approval.  Examiner notes that for the CSP to be able to evaluate and further submit an approval signature associated with the proposals it receives, it must store and order the at least one proposals); the subscriber additionally configured to perform the step: submitting to the server one or more subscription interest (see Shtrauch, at col. 19 lines 29-30 which discloses that the VNF vendor responds to a VNF bid with proposals.)
. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Sun (US 10,893,044) in view of Shtrauch et al. (US 10,764,160), and further in view of Wack et al. (US 2018/0268386) and Sewell (US 2019/0347655).
As for claim 6, the modified Ebrahimi teaches the system according to claim 5, further comprising: sending said publication to the plurality of servers; each server of the plurality of servers additionally configured to perform the steps: receiving the publication from the publisher, (see Shtrauch, at col 25, claim 7, which discloses that the VNF is used by a communication service provider (CSP) to provide network services; see Shtrauch, at col. 19 lines 26-30, which discloses that a CSP publishes bids to VNF vendors that holds the relevant certifications) with at least one other server within the plurality of servers (see Shtrauch, at col. 6 line 56-57 which discloses that a hardware unit 323 may be a network server, and the computing facility 214 may be a plurality of network servers);
The modified Ebrahimi does not expressly teach, but in a related art Wack teaches that the publisher is additionally configured to perform the step: encrypting a publication using a threshold encryption scheme, (see Wack at [0071] which discloses that Constructive Key Management (CKM) encryption relates information to a said encryption including a label with at least one access control rule, said label being generated by the threshold encryption scheme (see Wack at [0074-0077] which defines access to the encryption envelopes using attributes of which, for example, “A” corresponds to an alpha indicator included in a blockchain transaction;  Examiner maps the alpha indicator to the recited label.  Wack at [0077] further discloses that the alpha indicator “A” determines whether the transaction is visible to anyone, but the To, From, and that the amount types of information are protected and not discernible.  Examiner notes that the operation of the alpha indicator teaches the recited at least one access control rule.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include encrypting a publication, said encryption including a label with at least one access control rule as taught by Wack.
One would have been motivated to make such a modification because the attributes that define access to the encryption envelopes allow for different levels of access and to provide permissions by way of using enforcement attributes, as suggested by Wack at [0074].  
assigning an order number to the publication, and verifying said order number (See Sewell at [0042] disclosing a bid transaction for a particular item which is collated by the oracle 6 (a trusted third party server which can be any node of the plurality of nodes in the blockchain network) and given a sequence number (see Table 3 disclosing a sequence number).  Examiner maps the sequence number of the bid transaction to the order number of the publication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to provide assigning an order number to the publication, and verifying said order number as taught by Sewell.
 One would have been motivated to make such a modification in order to implement the transfer of a digital asset by means of blockchain transactions thereby providing the advantage of enhanced security and reliability, as suggested by Sewell at [0018].  
Claim 15 is substantially the same as claim 6 and is therefore rejected under the same rationale as stated for claim 6 above.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Sun (US 10,893,044) in view of Shtrauch et al. (US 10,764,160) in view of Wack et al. .
As per claim 7, the modified Ebrahimi does not expressly teach, but in a related art Versteeg teaches the system of claim 6 wherein said encryption is vector label input threshold encryption, said encryption utilized to enable fine-grained access control to one or more clients (see Versteeg at [0021] which discloses that a secret key may be derived from a collection of key pieces.  Also, see Versteeg at [0021] which discloses using a threshold encryption scheme such that all of the key pieces are inputs in deriving a secret key; Examiner maps one or more of the key piece input(s) to the vector label input.  Examiner notes that the use of all of the key pieces in a collection of key pieces corresponds to fine-grained access control.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to provide wherein said encryption is vector label input threshold encryption, said encryption utilized to enable fine-grained access control, as taught by Versteeg.
 One would have been motivated to make such a modification to allow for key pieces to be distributed over several resources including users, servers, or other connected entities, as suggested by Versteeg at [0022].  
Claim 16 is substantially the same as claim 7 and is therefore rejected under the same rationale as stated for claim 7 above.
s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 2017/0257358) in view of Paulsen et al. (US 2012/0311684) in view of Sun (US 10,893,044) in view of Shtrauch et al. (US 10,764,160) in view of Wack et al. (US 2018/0268386) in view of Sewell (US 2019/0347655), and further in view of Pattanaik et al. (US 2017/0366516).
As per claim 8, the modified Ebrahimi teaches the system of claim 6, further comprising each server of the plurality of servers additionally configured to perform the steps:  determining if the subscriber is both authorized and interested by comparing the subscription interest and the attribute against the access control rules and an attribute associated with the publisher, (as was previously stated, Shtrauch at col. 19 lines 29-30 discloses that the VNF vendor responds to a VNF bid with proposals; Examiner maps the proposals to the at least one subscription interest; regarding the recited attribute associated with the publisher, the Examiner references Shtrauch, at col. 3 lines 49-53, which discloses publishing the information to the blockchain system may include publishing a call from a communication service provider for VNF certifiers to certify any profile of the publisher.  Examiner maps the profile to the recited attribute associated with the publisher.  Further, as was previously stated, Ebrahimi at [0009] discloses that user data sent by the user from device 11 may include newly presented original biometric data and a validating seal associated with the original biometric data.  Examiner maps the original biometric data to the recited attribute.  With respect to delivering said publication [and at least one decryption share] to the subscriber, [said at least one decryption share being generated by the threshold encryption scheme;] the subscriber additionally configured to perform the step: receiving said publication from at least one server of the plurality of servers along with [said at least one decryption share] (see Shtrauch, at col. 19 lines 25-29, which discloses that a CSP publishes a bid for VNFs and that a VNF bid transaction is added to the blockchain ledger and that a notification is sent to all relevant bid subscribers; Examiner had mapped the bid to the recited publication).
The modified Ebrahimi teaches the threshold encryption scheme (see Wack at [0071] which discloses a Constructive Key Management (CKM) encryption that relates information to a mathematical encryption schema which Examiner mapped to the recited threshold encryption scheme).
The modified Ebrahimi, does not expressly teach, but in a related art, Pattanaik teaches at least one decryption share being generated (see Pattanaik, at [0084], which discloses that the transaction record 540 comprises the payload 520 (see Pattanaik at Fig. 5A) and that the payload may be encrypted; and that information in the payload 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ebrahimi to include at least one decryption share being generated, as taught by Pattanaik.
One would have been motivated to make such a modification to provide transactions that are secure and can be verifiably traced for reconciliatory purposes, as suggested by Pattanaik at [0001]. 
Claim 17 is substantially the same as claim 8 and is therefore rejected under the same rationale as stated for claim 8 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661